          Case 1:20-cv-08596-JMF Document 7 Filed 10/29/20 Page 1 of 1




                                                             October 29, 2020

BY ECF
Hon. Jesse M. Furman
United States District Judge
United States District Court
Southern District of New York
40 Centre Street, Room 2202
New York, NY 10007

       Re:     Cruz, et al., v. Bernstein Litowitz, Case No. 20-CV-8596 (JMF)

Dear Judge Furman:

        This firm represents Plaintiffs Charlie Cruz and Linda Graham in the above-refenced
matter. Pursuant to Your Honor’s Initial Conference Order, dated October 16, 2020, attached as
Exhibit A to this letter is proof that I have notified counsel for the defendant by serving upon him
a copy of the Initial Conference Order and the Court’s Individual Rules and Practices.


                                                     Respectfully submitted,



                                                     Amy E. Robinson




               90 Broad Street, 10th Floor | New York, New York 10004
